Citation Nr: 1230168	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  08-19 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to certification of eligibility for automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to June 1969. 

This matter comes before the Board of Veterans' Appeals  (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran and his wife testified before the undersigned Veterans Law Judge via videoconference in December 2010. A transcript of the hearing has been associated with the record. 

The appeal was remanded in February 2011 for development of the record.


FINDING OF FACT

The Veteran has not been shown to have service-connected disabilities manifested by either the loss or permanent loss of use of one or both feet; the loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses, or central visual acuity of more than 20/200 with a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or ankylosis of the hips or the knees. 


CONCLUSION OF LAW

The criteria for certification of eligibility for automobile and adaptive equipment or for adaptive equipment only have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808, 4.63 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

A letter dated in March 2011 discussed the evidence necessary to establish certification of eligibility for automobile and adaptive equipment.  The Veteran was invited to submit additional relevant evidence.  The evidence of record was listed and the Veteran was told how VA would further assist him.  He was told that a VA examination was requested.  

The Board finds that the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

With respect to VA's duty to assist, relevant VA records have been obtained and associated with the record.  A VA examination has been conducted.  The Board finds that the examination was adequate in that it was performed by a neutral, skilled provider who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing her conclusions.  

The Board observes that in March 2011, the Veteran submitted a copy of a July 2007 letter from the Social Security Administration (SSA), indicating that SSA had favorably decided his claim.  The attached notice of award indicates that the Veteran was entitled to disability benefits beginning in January 2006.  In an attached written statement, the Veteran described his numerous health problems and their relationship to service as well as their current impact on his daily activities.  He indicated that his mobility problems had essentially rendered him homebound.  He did not specifically discuss the relevance of SSA records to his current appeal.  In light of the necessity for evidence showing service-connected disability resulting in loss or permanent loss of use of one or both feet; the loss or permanent loss of use of one or both hands; permanent impairment of vision; or ankylosis of the hips or the knees, the Board has concluded that remand to obtain records associated with the 2007 SSA award is not necessary.  The record, which includes VA treatment records dating years prior to the 2007 SSA award, does not demonstrate service-connected disability resulting in such impairment.  As such, remand would serve no useful purpose in this case.

Neither the Veteran nor his representative has identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Analysis

A certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and necessary adaptive equipment will be made where the Veteran's service-connected disabilities result in one of the following: (i) loss or permanent loss of use of one or both feet; (ii) loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision of both eyes. For entitlement to assistance in the purchase of adaptive equipment only, the claimant-Veteran must have, as the result of a service-connected disease or injury, ankylosis of one or both knees or one or both hips.  38 U.S.C.A. §§ 3901 , 3902; 38 C.F.R. § 3.808.  Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63. 

The Veteran does not contend nor does the competent evidence show that he has loss or permanent loss of use of one or both hands or the permanent impairment of vision of both eyes.  Rather, he contends that he has loss or permanent loss of use of one or both feet due to his service-connected peripheral neuropathy. 

The record discloses that the Veteran has numerous service-connected disabilities, including diabetes mellitus and associated peripheral neuropathy of the lower extremities.  He has been issued both a motorized scooter and a motorized wheelchair by VA due to difficulty ambulating and episodes of syncope.  In his December 2007 notice of disagreement the Veteran noted that VA had approved him for a motorized scooter and installed a lift in his current vehicle for the scooter.  He indicated that he would like to replace his current vehicle. 

At his December 2010 hearing, the Veteran testified that his peripheral neuropathy rendered his lower extremities numb from the knees down.  At that time, his representative correctly observed that the most recent VA examination had occurred in 2007 and that the examiner had not addressed the question of whether the Veteran's peripheral neuropathy resulted in loss of use of one or both of his feet. 

The Board determined that the Veteran's report of loss of feeling in his lower extremities raised the question of whether he experienced loss of use of one or both of his feet.  A VA examination was ordered on remand.

Such examination was carried out in March 2011.  The examiner reviewed the Veteran's history, noting that the claims file was available and had been reviewed.  The Veteran reported that he had loss of sensation whose onset had been gradual.  The examiner noted that the Veteran used adaptive equipment in the form of an electric wheelchair and a walker.  The Veteran stated that he did not drive and that his wife drove.  He described changes to his home that VA had assisted in making.  The examiner noted that the Veteran had been recently hospitalized following a fall that resulted in a fracture.  She also indicated that the Veteran was able to rearrange his lower extremities while sitting in his wheelchair, periodically crossing his legs or setting one foot on the floor.  He did not appear to have difficulty moving his lower extremities.  Musculature of the lower extremities was good, with normal tone.  The Veteran's feet were warm to the touch.  Pulses were diminished bilaterally.  Joint position and movement of the toes was good.  Vibration sense was decreased from the knee downward.  Strength was 5/5.  The examiner noted a November 2010 assessment by a VA neurologist revealed motor function to be 5/5 for all four extremities.  Muscle tone at that time was normal.  There was decreased sensation to pinprick and light touch up to the knees bilaterally, and diminished position sense in the lower extremities.  Reflexes were 2+/4 except the ankles, which were 1+/4.  The examiner also reviewed a neurology specialty note dated in March 2011 which showed motor, tone, and bulk were normal.  Fine motor movement was intact, and there was no pronator drift.  Strength was 5/5.  Sensory was decreased to light touch and pinprick in a stocking distribution.  There was no vibration sense at the bilateral great toes.  Proprioception at the great toes was decreased.  Reflexes were brisk at the knees and absent at the ankles.  The examiner provided an assessment of peripheral neuropathy in the bilateral lower extremities.  She noted that the effective function that remained was superior to that of an amputation site below the knee with a suitable prosthetic appliance.  She noted that her examination, in combination with the previous neurology examinations, led to the conclusion that there was no demonstration of complete loss of use of the lower extremities to the extent that the Veteran's remaining function would be equally served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  

Having carefully reviewed the record, the Board finds that entitlement to automobile and adaptive equipment or adaptive equipment only is not warranted. The evidence of record demonstrates that the Veteran has significant symptoms related to his service-connected peripheral neuropathy of the lower extremities.  However, that disability is not shown to be productive of impairment that is equivalent to loss or permanent loss of use of one or both feet.  In that regard, the Board observes that the March 2011 VA examiner considered the Veteran's complaints and subjective symptoms and conducted a comprehensive examination before concluding that the effective function remaining in the Veteran's lower extremities was superior to that of an amputation site below the knee with a suitable prosthetic appliance.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the VA examiner's opinion to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board notes that the Veteran has asserted that he has loss of use of the feet due to his service-connected peripheral neuropathy.  As a lay person, the Veteran may provide, in certain circumstances, competent evidence regarding etiology of a disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that it is improper to categorically reject lay evidence offered to establish medical etiology or diagnosis).  In this case, however, the issue of whether the Veteran has loss of use of his feet due to peripheral neuropathy requires medical knowledge and training.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) ("When the question involved does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge, then the opinions of witnesses skilled in that particular science, art, or trade to which the question relates are admissible in evidence.") (quoting Frye v. United States, 293 F. 1013, 1014 (1923)).  Thus, the Veteran's allegation in this regard is not competent as the record does not show that he has the requisite medical experience and/or knowledge.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Entitlement to certification of eligibility for automobile and adaptive equipment or for adaptive equipment only is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


